McLaughlin, J.:
The question here presented comes before the court upon a submission under section 1279 of the Code of Civil Procedure.
Upon the facts contained in the submission, plaintiff seeks to recover from the defendant $3,868.87, with interest at the rate of four per cent per annum from December 3,1900, which sum it paid on that date in discharge of an assessment for benefits imposed on certain real estate in the city of New York, conveyed to it by the defendant’s testatrix on the 23d of January, 1900, by a deed which contained a covenant to the effect that the premises conveyed were free from incumbrances. The plaintiff predicates its right to recover *66upon the ground that there has been a breach of that covenant, inasmuch as the assessment was, at the time of the delivery of the deed, a valid and subsisting lien upon the land conveyed.
The defendant claims that there has been no breach of this covenant, since the assessment did not become a lien until several months after the plaintiff acquired title to such land.
The facts upon which the claims of. the respective parties depend are as follows : In August, 1895, proceedings were taken by the city of New York for the opening of Whittier street. The defendant’s testatrix appeared in the proceeding in December, 1897, and filed objections to the preliminary report of assessments made by the commissioners of estimate and ■ assessment. On the- 24th of December, 1897, the commissioners made their report, in which the land, subsequently conveyed by the defendant’s testatrix to the plaintiff was assessed in her name for benefit in the-sum of $3,868.87, and a few days later the report of the commissioners was presented to the Supreme Court, and on the.25th of February, 1898, an order was made confirming such report in respect to the award for damages but referring the same back to the commissioners with directions to apportion between two lots, as indicated upon a certain map — lots 14 and 16 — a sum which had been assessed against them jointly in the name of one owner — it having been made to appear that these lots had different owners; and also to make all assessments for benefit, in nó case moré than one-half of the valuation of the property assessed as valued for purposes of taxation for the year 1896.
The city appealed to the Appellate Division from only that portion of the order directing the commissioners to follow the tax valuation of 1896 in determining the assessments for benefit, and this was the only appeal taken.’
On the 8th of December, 1899, the Appellate Division reversed so much of the order as was appealed from and ordered that in all other respects the report of the commissioners be confirmed. From this order an appeal by a property owner was takén to the Court of Appeals, where the same, on the 1st of May, 1900, was affirmed,, and on the fourteenth of the same month the order of the Court, of Appeals' was made the order of thé Supreme Court. On the 18th of July, 1900, the commissioners made an “amendedand sup*67plementary ” report to the Supreme Court in which, after reciting all the proceedings theretofore taken, including the appeals, it was stated that the commissioners had apportioned, as indicated in their report, the assessment upon lots 14 and 16 between the different owners thereof and had also, at the request of parties interested in other lots, made similar apportionments as indicated, and that “ in all other matters our report herein made by us and .dated the 24th of December, 1897, is in all respects unchanged.” This report, on the fifteenth of August following, was confirmed by an order of the Supreme Court, and on the 4th of October, 1900, the lists of assessments were for the first time entered with the collector of assessments and arrears in pursuance of the statute, which provides that there shall be kept a full and complete record in detail of all- the lists of assessments- confirmed and that the assessment shall become a lien upon the real estate affected thereby immediately upon its entry in said record. (Greater New York Charter [Laws of 1897, chap. 378], §§ 159, 1017.) The statute further provides that on an application for the confirmation of a report of commissioners, etc., the Supreme Court may confirm the report or refer the matter back to the commissioners, as justice shall require, and this may be done from time to time until a report shall be made in the premises which the said court shall wholly confirm, and such report, when so confirmed, shall, unless set aside or reversed on appeal, “ be final and conclusive, as well upon The City of New York as upon the owners, lessees, persons and parties interested and entitled unto the lands, * * * mentioned in the said report, and also upon all other persons whomsoever.” (Id. § 986.)
Upon the foregoing facts and under the provisions of the statute referred to, was there a valid and subsisting lien upon the land conveyed at the time of the delivery of the deed to the plaintiff? We think there was not. There was no lien upon this land for benefit until the report of the commissioners had been wholly confirmed. This is necessarily so", because the statute in relation to the subject so pi’ovides. The report had not been wholly confirmed at the time the deed was delivered, and manifestly could not be until after the commissioners had made a report concerning that part of the matters which had been sent back to them and from which no appeal had been taken, and that report had been confirmed by the court. *68The order of the Appellate Division, reversing the order of the Special Term, and providing that the report of the commissioners was confirmed, did not and could not affect the report which had been sent back to the commissioners, but which had not been questioned or appealed from b'y anybody; that portion of the order referring the matter back to the commissioners, from which no appeal had been taken, was not before the Appellate Division,. and, therefore, it had no power either to reverse, modify or confirm it. It having been made to appear, when the report of the commissioners was first presented, that the assessments made upon lots 14 and 16 (which did not include any part of the land conveyed to the plaintiff) should be apportioned between the different owners of those lots, the court could do nothing, under the statute,, except to refer the matter back for correction, and until the.commissioners had made the correction and submitted their report, there could be no such thing as the report being wholly confirmed, and there could not be a lien until that had been done. The report was not wholl/y com firmed until the 15th of August, 1900. The deed was delivered to the plaintiff on the 23d of January, 1900. The assessment paid by the plaintiff was not a lien upon the land at the time of the conveyance, and, therefore, there1 has been no breach of the covenant against incumbrances.
The defendant is entitled, under the stipulation, to a judgment to this effect, with costs.
O’Brien, Ingraham and Hatch, JJ., concurred; Van Brunt, P. J., dissented.